IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT
                             _______________

                                No. 93-7740
                             Summary Calendar
                              _______________


                             WILLIAM E. WARE,

                                                      Petitioner-Appellant,

                                   VERSUS

                           J. STEWART MURPHY,
                  Probation and Parole Board, et al.,

                                                      Respondents-Appellees.



                        _________________________

            Appeal from the United States District Court
              for the Northern District of Mississippi
                            (3:93-CV-89)
                      _________________________

                             January 12, 1996

Before KING, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*



      William Ware appeals the dismissal, as frivolous, of his

petition for federal habeas corpus relief.              He argues that the

district court abused its discretion because he was denied due

process and the protections of the Ex Post Facto Clause when the

interval between his parole hearings was extended.

      We have reviewed the record, the district court’s order of


      *
        Pursuant to Local Rule 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in Local Rule 47.5.4.
dismissal, and Ware’s contentions. Finding no reversible error, we

AFFIRM.   See Sandin v. Conner, 115 S. Ct. 2293 (1995); Allison v.

Kyle, 66 F.3d 71 (5th Cir. 1995); Heck v. Humphrey, 114 S. Ct. 2364

(1994); Scales v. Mississippi State Parole Bd., 831 F.2d 565 (5th

Cir. 1987); Thomas v. Torres, 717 F.2d 248 (5th Cir. 1983), cert.

Denied, 465 U.S. 1010 (1984).




                                2